DETAILED ACTION
This communication is in response to Application No. 16/983,262 originally filed 08/03/2020. The Request for Continued Examination and Amendment presented on 07/21/2022 which provides amendments to claims 5, 11, 12, and 17 is hereby acknowledged. All claims are subject to the restriction set forth on 02/11/2021. Claims 1-4 and 18-23 were withdrawn as directed to a different species. Currently claims 5, 8, 10-12, and 14-17 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. Applicant appears to only assert that “Kanoh adds nothing to the teachings of Chung.”. No further arguments regarding this reference appear to have been set forth. The Office herein incorporates by reference previous arguments. Thus, these arguments are not found persuasive.
	Applicant’s remaining arguments of Xu with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5, 8, 10, 12, and 14-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. U.S. Patent Application Publication No. 2018/0096666 A1 hereinafter Chung in view of Kanoh et al. United States Patent No. 6,806,859 B1 hereinafter Kanoh.

Consider Claim 5:
	Chung discloses a driving method for suppressing flicker of a display panel having pixel arranged in rows and columns, comprising steps of: (Chung, See Abstract.)
	driving a source driving circuit to generate a plurality of first gamma voltages according to an adjustment signal; (Chung, [0062], [0094], “Referring to FIG. 4, a voltage-dividing circuit of the gamma-compensated voltage generator 107 generates gamma tap voltages GMA_A to GMA_D by dividing voltages between VDD and GND using resistors R. The gamma tap voltages GMA_A to GMA_D are gamma-compensated voltages that are supplied to the source drive ICs SIC.  The positive gamma-compensated voltages GMA_A and GMA_B are gamma-compensated voltages that are between VDD and Vb.  GMA_A is a voltage that is higher than GMA_B.”)
	driving the source driving circuit selecting one of the first gamma voltages according to a pixel data to generate at least one first source signal corresponding to at least one first pixel on a first scanning line and a respective source line; (Chung, [0062], [0094], “Referring to FIG. 4, a voltage-dividing circuit of the gamma-compensated voltage generator 107 generates gamma tap voltages GMA_A to GMA_D by dividing voltages between VDD and GND using resistors R. The gamma tap voltages GMA_A to GMA_D are gamma-compensated voltages that are supplied to the source drive ICs SIC.  The positive gamma-compensated voltages GMA_A and GMA_B are gamma-compensated voltages that are between VDD and Vb.  GMA_A is a voltage that is higher than GMA_B.”)
	driving the source driving circuit to generate a plurality of second gamma voltages according to the adjustment signal; driving the source driving circuit selecting one of the second gamma voltages according to a pixel data to generate at least one second source signal corresponding to at least one second pixel on a second scanning line and the respective source line; and (Chung, [0095], “The negative gamma-compensated voltages GMA_C and GMA_D are gamma-compensated voltages that are between Vb and Va.  GMA_C is a voltage that is higher than GMA_D. Vb is a voltage that is between GMA_B and GMA_C. Va is a voltage that is between GMA_D and GND.”)
	driving a common voltage generating circuit to generate a common voltage; (Chung, [0070], [0155] In the example of FIG. 17, during the Nth frame FR(N) or Nth i horizontal period H(N), when the common voltage Vcom is 0 V, the negative data voltage and the positive data voltage are -3 V and +2.95 V, respectively, at the same gray level, due to the variation between the multiplexers MUX_A and MUX_B. In the present disclosure, during the Nth frame FR(N) or Nth i horizontal period H(N), PVDD or VDD is adjusted to regulate the positive data voltage of +2.95 V supplied to the odd-numbered data lines to +3 V. During the (N+1)th frame FR(N+1) or (N+1)th i horizontal period H(N+1), the negative data voltage and the positive data voltage are -2.95 V and is +3 V, respectively, at the same gray level.  In the present disclosure, during the (N+1)th frame FR(N+1) or (N+1)th i horizontal period H(N+1), NVDD or Va is adjusted to regulate the negative data voltage of -2.95 V supplied to the odd-numbered data lines to -3 V.”)
	Chung however does not appear to further specify details wherein while the first pixel and the second pixel are driven according to the common voltage, the at least one first source signal and the at least one second source signal to display the same gray scale images, a voltage difference between the at least one first source signal and common voltage is not equal to a voltage difference between the at least one second source signal and the common voltage. 
	Kanoh however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide wherein while the first pixel and the second pixel are driven according to the common voltage, the at least one first source signal and the at least one second source signal to display the same gray scale images, a voltage difference between the at least one first source signal and common voltage is of a common polarity and different magnitude from a voltage difference between the at least one second source signal and the common voltage while the first selected gamma voltage corresponding to the first source signal is different from the second selected gamma voltage corresponding to the second source signal. (Kanoh, see also Column 9-11, Column 2-3 “In the common-fixed drive method, in order to apply each of the desired gray-level voltages for both positive and negative terminals with respect to the common fixed voltage, the number of gray-level voltages employed is twice the number of gray-scale values.  Therefore, for 64 gray-scale values, gray-scale voltage generating circuit 106 must generate 128 reference voltages: 64 positive gray-scale voltages V1-V64 as well as 64 negative gray-scale voltages V64'-V1'.”, “As shown in FIG. 11, in the common-fixed drive method only the polarity of the voltage applied to the pixels alternates while the voltage applied to the common electrode 116 remains fixed.”, “Also, in the common-fixed drive method output amplifier 148j of each channel alternately operates between negative and positive voltage ranges. Consequently, the arithmetic amplifier of the voltage follower in output amplifier 148j must satisfy the linearity and offset characteristics in the source state, in which electric current is discharged from the output terminal, and the sink state, in which electric current is drawn to the output terminal, for all positive and negative gray-scale voltages, and very high precision is needed. This causes a great burden on manufacture and circuit design.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to apply a type of common voltage which is constant such that the same gray scale images would be achieved as this was known in view of Kanoh and would have been utilized for the purpose of the common-fixed drive method has superior display quality and lower power consumption, although a low-voltage driver cannot be used.  The common-fixed drive method is considered particularly suitable for large-screen TFT-LCD. (Kanoh, Column 2)
Consider Claim 8:
	Chung in view of Kanoh discloses the driving method of claim 5, further comprising the step of: generating a plurality of dividing voltages according to the adjustment signal; and selecting partial dividing voltages of the dividing voltages according to a gamma curve data to generate the gamma voltages. (Chung, [0073], “The gamma-compensated voltage generator 107 generates gamma-compensated voltages GMA by dividing voltages between PVDD and NVDD or between VDD and Va.  The gamma-compensated voltages GMA output from the gamma-compensated voltage generator 107 are supplied to the source drive ICs SIC of the data driver 102.  The gamma-compensated voltage generator 107 may be implemented as a programmable gamma IC that adjusts gamma tap voltages (GMA_A to GMA_D of FIGS. 4 to 6) according to gamma data GMA_DATA from the timing controller 105.  The gamma data GMA_DATA is digital data that indicates the voltage levels of the gamma tap voltages GMA_A to GMA_D. The gamma-compensated voltage generator 107 may be integrated within the source drive ICs SIC.” See also Kanoh, Column 7, “Gray-scale voltage generating circuit 28 is composed of, for example, a resistance-type voltage dividing circuit and a correction reference voltage (V) is supplied to the connection point (node) at the suitable location so that each gray-scale voltage with a voltage level corresponding to each display gray scale can be obtained according to the V-T characteristics of liquid-crystal panel 100.”)
Consider Claim 10:
	Chung in view of Kanoh discloses the driving method of claim 5, wherein the common voltage is a fixed voltage. (Kanoh, Column 9-11, Column 2-3 “In the common-fixed drive method, in order to apply each of the desired gray-level voltages for both positive and negative terminals with respect to the common fixed voltage, the number of gray-level voltages employed is twice the number of gray-scale values.  Therefore, for 64 gray-scale values, gray-scale voltage generating circuit 106 must generate 128 reference voltages: 64 positive gray-scale voltages V1-V64 as well as 64 negative gray-scale voltages V64'-V1'.”)
Consider Claim 12:
	Chung discloses a driving circuit for suppressing flicker of a display panel having pixels arranged in rows and columns, comprising: (Chung, See Abstract.)
	a source driving circuit, (Chung, [0062], “Referring to FIGS. 1 and 2, in one or more embodiments, a display device of this disclosure comprises a display panel 100 with a pixel array and a display panel drive circuit for writing data of an input image to the display panel 100.  The display panel drive circuit comprises a data driver 102, a gate driver 104, and a timing controller 105.  The display device further comprises a power supply 106 and a gamma-compensated voltage generator 107.”)
	generating a plurality of first gamma voltages and a plurality of second gamma voltages according to an adjustment signal, selecting one of the first gamma voltages according to a pixel data to generate at least one first source signal corresponding to at least one first pixel on a first scanning line and a respective source line, and (Chung, [0062], [0094], “Referring to FIG. 4, a voltage-dividing circuit of the gamma-compensated voltage generator 107 generates gamma tap voltages GMA_A to GMA_D by dividing voltages between VDD and GND using resistors R. The gamma tap voltages GMA_A to GMA_D are gamma-compensated voltages that are supplied to the source drive ICs SIC.  The positive gamma-compensated voltages GMA_A and GMA_B are gamma-compensated voltages that are between VDD and Vb.  GMA_A is a voltage that is higher than GMA_B.”)
	selecting one of the second gamma voltages according to the pixel data to generate at least one second source signal corresponding to at least one second pixel on a second scanning line and the respective source line, … and (Chung, [0095], “The negative gamma-compensated voltages GMA_C and GMA_D are gamma-compensated voltages that are between Vb and Va.  GMA_C is a voltage that is higher than GMA_D. Vb is a voltage that is between GMA_B and GMA_C. Va is a voltage that is between GMA_D and GND.”)
	a common voltage generating circuit, generating a common voltage; (Chung, [0070], “The power supply 106 generates a plurality of voltages, e.g., PVDD (or VDD), NVDD (or Va), VGH, VGL, Vcom, etc. PVDD (or VDD) and NVDD (or Va) are high-potential power supply voltage (PVDD or VDD) and low-potential power supply voltage (NVDD or Va), respectively, that are applied to the gamma-compensated voltage generator 107.”)
	Chung however does not appear to further specify wherein the first selected gamma voltage corresponds to the first source signal is different from the second selected gamma voltage corresponding to the second source signal, and wherein a difference between the at least one first source signal and the common voltage is of a common polarity and different magnitude from a difference between the at least one second source signal and the common voltage when the at least one first pixel and the at least one second pixel are driven according to the common voltage, the at least one first source signal and the at least one second source signal to display the same gray scale images.
	Kanoh however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide wherein the first selected gamma voltage corresponding to the first source signal is different from the second selected gamma voltage corresponding to the second source signal, and wherein a difference between the at least one first source signal and the common voltage of a common polarity and is different magnitude from a difference between the at least one second source signal and the common voltage when the at least one first pixel and the at least one second pixel are driven according to the common voltage, the at least one first source signal and the at least one second source signal to display the same gray scale images. (Kanoh, see also Column 9-11, Column 2-3 “In the common-fixed drive method, in order to apply each of the desired gray-level voltages for both positive and negative terminals with respect to the common fixed voltage, the number of gray-level voltages employed is twice the number of gray-scale values.  Therefore, for 64 gray-scale values, gray-scale voltage generating circuit 106 must generate 128 reference voltages: 64 positive gray-scale voltages V1-V64 as well as 64 negative gray-scale voltages V64'-V1'.”, “As shown in FIG. 11, in the common-fixed drive method only the polarity of the voltage applied to the pixels alternates while the voltage applied to the common electrode 116 remains fixed.”, “Also, in the common-fixed drive method output amplifier 148j of each channel alternately operates between negative and positive voltage ranges. Consequently, the arithmetic amplifier of the voltage follower in output amplifier 148j must satisfy the linearity and offset characteristics in the source state, in which electric current is discharged from the output terminal, and the sink state, in which electric current is drawn to the output terminal, for all positive and negative gray-scale voltages, and very high precision is needed. This causes a great burden on manufacture and circuit design.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to apply a type of common voltage which is constant such that the same gray scale images would be achieved as this was known in view of Kanoh and would have been utilized for the purpose of the common-fixed drive method has superior display quality and lower power consumption, although a low-voltage driver cannot be used.  The common-fixed drive method is considered particularly suitable for large-screen TFT-LCD. (Kanoh, Column 2)
Consider Claim 14:
	Chung in view of Kanoh discloses the driving circuit of claim 12, further comprising an adjustment circuit generating the adjustment signal. (Chung, [0073], “The gamma-compensated voltage generator 107 generates gamma-compensated voltages GMA by dividing voltages between PVDD and NVDD or between VDD and Va.  The gamma-compensated voltages GMA output from the gamma-compensated voltage generator 107 are supplied to the source drive ICs SIC of the data driver 102.  The gamma-compensated voltage generator 107 may be implemented as a programmable gamma IC that adjusts gamma tap voltages (GMA_A to GMA_D of FIGS. 4 to 6) according to gamma data GMA_DATA from the timing controller 105.  The gamma data GMA_DATA is digital data that indicates the voltage levels of the gamma tap voltages GMA_A to GMA_D. The gamma-compensated voltage generator 107 may be integrated within the source drive ICs SIC.” See also Kanoh, Column 7, “Gray-scale voltage generating circuit 28 is composed of, for example, a resistance-type voltage dividing circuit and a correction reference voltage (V) is supplied to the connection point (node) at the suitable location so that each gray-scale voltage with a voltage level corresponding to each display gray scale can be obtained according to the V-T characteristics of liquid-crystal panel 100.”)
Consider Claim 15:
	Chung in view of Kanoh discloses the driving circuit of claim 12, wherein the source driving circuit includes: a gamma voltage generating circuit, generating the plurality of first gamma voltages and the plurality of second gamma voltages according to the adjustment signal; and at least one digital-to-analog conversion circuit, selecting one of the first gamma voltages according to the pixel data to generate the at least one first source signal, and selecting one of the second gamma voltages according to the pixel data to generate the at least one second source signal. (Chung, [0070], [0155] In the example of FIG. 17, during the Nth frame FR(N) or Nth i horizontal period H(N), when the common voltage Vcom is 0 V, the negative data voltage and the positive data voltage are -3 V and +2.95 V, respectively, at the same gray level, due to the variation between the multiplexers MUX_A and MUX_B. In the present disclosure, during the Nth frame FR(N) or Nth i horizontal period H(N), PVDD or VDD is adjusted to regulate the positive data voltage of +2.95 V supplied to the odd-numbered data lines to +3 V. During the (N+1)th frame FR(N+1) or (N+1)th i horizontal period H(N+1), the negative data voltage and the positive data voltage are -2.95 V and is +3 V, respectively, at the same gray level.  In the present disclosure, during the (N+1)th frame FR(N+1) or (N+1)th i horizontal period H(N+1), NVDD or Va is adjusted to regulate the negative data voltage of -2.95 V supplied to the odd-numbered data lines to -3 V.”)
Consider Claim 16:
	Chung in view of Kanoh discloses the driving circuit of claim 15, wherein the gamma voltage generating circuit includes: a voltage dividing circuit, generating a plurality of first and second dividing voltages according to the adjustment signal; and a gamma voltage selection unit, selecting partial first dividing voltages of the first dividing voltages according to a gamma curve data to generate the first gamma voltages; and(Chung, [0070], [0155] In the example of FIG. 17, during the Nth frame FR(N) or Nth i horizontal period H(N), when the common voltage Vcom is 0 V, the negative data voltage and the positive data voltage are -3 V and +2.95 V, respectively, at the same gray level, due to the variation between the multiplexers MUX_A and MUX_B. In the present disclosure, during the Nth frame FR(N) or Nth i horizontal period H(N), PVDD or VDD is adjusted to regulate the positive data voltage of +2.95 V supplied to the odd-numbered data lines to +3 V. During the (N+1)th frame FR(N+1) or (N+1)th i horizontal period H(N+1), the negative data voltage and the positive data voltage are -2.95 V and is +3 V, respectively, at the same gray level.  In the present disclosure, during the (N+1)th frame FR(N+1) or (N+1)th i horizontal period H(N+1), NVDD or Va is adjusted to regulate the negative data voltage of -2.95 V supplied to the odd-numbered data lines to -3 V.”)
	 selecting partial second dividing voltages of the second dividing voltages according to the gamma curve data to generate the second gamma voltages. (Chung, [0107], “Referring to FIG. 6, the present disclosure presents an example in which PVDD (or VDD) and NVDD (or Va) are alternately varied at given time intervals.  For example, the gamma curve of positive data voltage +Vdata goes up with increasing PVDD (or VDD) during the Nth frame FR(N).  The gamma curve of negative data voltage -Vdata goes down with decreasing NVDD (or Va) during the (N+1)th frame FR(N+1).”)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. U.S. Patent Application Publication No. 2018/0096666 A1 in view of Kanoh et al. United States Patent No. 6,806,859 B1 as applied to claim 5 and 12, respectively, above, and further in view of Kwon et al. U.S. Patent Application Publication No. 2006/0284815 A1 hereinafter Kwon.

Consider Claim 11:
	Chung in view of Kanoh discloses the driving method of Claim 5, however does not detail the pixel structure wherein each first pixel and each second pixel are arranged in the same row.
	Kwon however teaches that it was known by those having ordinary skill in the art before the effective filing date of the invention to utilize the pixel and connection structure wherein each first pixel and each second pixel are jointly coupled to one source line. (Kwon, See also Fig. 1A and B, [0051], “Referring to FIG. 3, the apparatus for driving a liquid crystal display device comprises a liquid crystal panel 110. The liquid crystal panel 110 comprises an image display 112 including a plurality of data lines DL and a plurality of gate lines GL. The image display 112 also includes odd-column pixels Po each of which is connected to a first side of one of the data lines DL and connected to one of the odd gate lines GL1, GL3, . . . , GLn-1, and even-column pixels Pe each of which is connected to a second side of one of the data lines and connected to one of the even gate lines GL2, GL4, . . . , GLn. The driving apparatus also comprises a gate driver for providing first and second gate pulses having different widths to the odd gate lines GL1, GL3, . . . , GL n-1 and the even gate lines GL2, GL4, . . . , GLn, respectively, and a plurality of data integrated circuits 140 for providing data voltages having a positive or negative polarity to the data lines DL, respectively. The driving apparatus further comprises a timing controller 122 for performing supply and control of data signals to provide the data voltages to the data lines DL, and for controlling the gate driver.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the pixel circuit and connection structure as this was a known arrangement in view of Kwon and would have been utilized for the purpose that vertical dimming can be minimized to enhance picture quality. During line inversion driving, gate pulses having different widths and/or voltages are applied to the odd-column pixels and the even-column pixels with respect to each data line. The odd-column pixels and the even-column pixels are precharged with voltages having different polarities. Gate pulses having different widths and/or voltages make the effective charge times of the odd-column pixels and the even-column pixels different, minimizing vertical dimming. As indicated, any combination of altering the width and voltage of the gate pulse during the precharging period and charging period may be used to reduce the disparity between the charging of the odd-column pixels and the even-column pixels. (Kwon, [0185])
Consider Claim 17:
	Chung discloses the driving circuit of Claim 12, however does not detail the pixel structure wherein each first pixel and each second pixel are arranged in the same row.
	Kwon however teaches that it was known by those having ordinary skill in the art before the effective filing date of the invention to utilize the pixel and connection structure wherein each first pixel and each second pixel are jointly coupled to one source line. (Kwon, See also Fig. 1A and B, [0051], “Referring to FIG. 3, the apparatus for driving a liquid crystal display device comprises a liquid crystal panel 110. The liquid crystal panel 110 comprises an image display 112 including a plurality of data lines DL and a plurality of gate lines GL. The image display 112 also includes odd-column pixels Po each of which is connected to a first side of one of the data lines DL and connected to one of the odd gate lines GL1, GL3, . . . , GLn-1, and even-column pixels Pe each of which is connected to a second side of one of the data lines and connected to one of the even gate lines GL2, GL4, . . . , GLn. The driving apparatus also comprises a gate driver for providing first and second gate pulses having different widths to the odd gate lines GL1, GL3, . . . , GL n-1 and the even gate lines GL2, GL4, . . . , GLn, respectively, and a plurality of data integrated circuits 140 for providing data voltages having a positive or negative polarity to the data lines DL, respectively. The driving apparatus further comprises a timing controller 122 for performing supply and control of data signals to provide the data voltages to the data lines DL, and for controlling the gate driver.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the pixel circuit and connection structure as this was a known arrangement in view of Kwon and would have been utilized for the purpose that vertical dimming can be minimized to enhance picture quality. During line inversion driving, gate pulses having different widths and/or voltages are applied to the odd-column pixels and the even-column pixels with respect to each data line. The odd-column pixels and the even-column pixels are precharged with voltages having different polarities. Gate pulses having different widths and/or voltages make the effective charge times of the odd-column pixels and the even-column pixels different, minimizing vertical dimming. As indicated, any combination of altering the width and voltage of the gate pulse during the precharging period and charging period may be used to reduce the disparity between the charging of the odd-column pixels and the even-column pixels. (Kwon, [0185])

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626  2c